Title: To Thomas Jefferson from David Humphreys, 15 August 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 15 Aug. 1793. Expecting no other opportunity to occur for some time, he forwards the gazettes. Although this is the campaign season, he has nothing remarkable to communicate. No packet has arrived since his last letter, he has heard nothing of Captain Cutting, and the Moorish princesses have sailed for Tangier under convoy of a warship. The Portuguese troops mentioned in his 20 July letter are slowly preparing to go to Spain with no fixed time for embarkation. The Spanish have certainly received a considerable check, though Short does not mention it in his 6 Aug. letter just received. The vessel carrying this letter is about to descend to Belem, but if a packet or anything important arrives before the ship ultimately departs he will forward it by boat to the captain.
